DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 01/31/2021. 
Claims 1- are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 9/16/2015 are noted. 

Claim Objections
Claim 25 is objected to because of the following informalities: line 16 recites the word “ore” instead of “or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the computer device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a customizable recognition system in claims 1-21, and 25 and a method for training a customizable recognition system in claims 22-24, (i.e. a process). As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.

Step 2A, Prong 1
Under Step 2A, prong one, it must be determined whether the claimed invention recites a judicial exception such as an abstract idea, a law of nature, or a natural phenomenon.  Representative Independent Claims 1 and 22, and 25 recite the following (with emphasis):
	“1. A customizable recognition system to interact with accessibility functions of a computer device, the system comprising: 
a memory (additional element); 
a display (additional element); 
an input unit (additional element) for capturing audio/video input for different types of speech or gestures; and 
a processor coupled to the memory programmed with executable instructions (additional element), the instructions for an interface in communication with the input unit and a computer application with a plurality of accessibility functions to control operation of the computer device, the interface configured to: 
receive a user identifier and the audio/video input in response to prompts from the computer application; and 
process the audio/video input to determine a control command for the computer application using a customized recognition engine, the customized recognition engine having a classifier for each different input type for the different types of speech or gestures, the classifier linked to the user identifier, the interface configured to provide the control command to the computer application to actuate an accessibility function of the plurality of accessibility functions to control operation of the computer device.”	

“22. A method for training a customizable recognition system for input of speech or gesture, the method comprising: 
selecting an input type from a plurality of different input types for a computer application with a plurality of accessibility functions to control operation of the computer device, the input type corresponding to speech, movement or gesture; 
prompting for the input type as part of a training session of the computer application;
collecting training data samples for the input type in response to the prompt, the samples linked to a user identifier; 
training a classifier for the input type using the training data samples, the classifier linked to the user identifier; 
- 39 -mapping the input type to a control command of the computer application; and 
configuring an interface with the trained classifier, the interface for communication with an input unit and the computer application, the interface customized for the user identifier, the interface for recognizing input as the input type to trigger the control command within the computer application.”  

“25. A customizable recognition system comprising: 
a memory (additional element); 
a display (additional element); 
an input unit (additional element) for capturing audio/video input for a tong gesture or a look-up gesture; and 
a processor coupled to the memory programmed with executable instructions, the instructions for an interface in communication with the input unit and a computer application (additional element), the interface configured to: 
receive a user identifier and the audio/video input in response to prompts from the computer application; and 
process the audio/video input to determine a control command for the computer application using a customized recognition engine linked to the user identifier, the customized recognition engine having a classifier for the tong gesture or the look-up gesture, the interface configured to provide the control commands to the computer application to actuate one or more accessible functions to control operation of the computer device.”

The underlined portions of claims 1, 22, and 25 generally encompasses the abstract idea. The abstract idea may be viewed, for example, as:  an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  As indicated above, each of independent Claims 1, 22, and 25 (and their respective dependent Claims) recites at least one step or instruction or rule for: (i) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2 to 21, and 23 to 24 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
Under Step 2A, prong two, it must be evaluated whether the claim recites additional elements that integrate the exception into a practical application of the exception. The above-identified abstract idea in each of independent Claims 1, 22, and 25 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1, 22, and 25), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use. The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

More specifically, the additional elements of:  virtual cameras, one or more computer storage media for storing one or more computer-readable instructions, and one or more processors are generically recited computer elements in independent Claims 1, 22, and 25 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1 and 11 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using for e.g., computer instructions executed by a computer (e.g., a processor as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1, 22, and 25 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1, 22, and 25 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

Step 2B requires that if the claim(s) encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.   Limitations that are indicative of an inventive concept (aka “significantly more”):
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d)

None of Claims 1 to 25 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.  These claims require the additional elements of: a memory, display, an input unit, and a processor.  
These additional elements are generically claimed computer components which enable the claimed invention to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 25 to enable the claimed invention by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

Per Applicant’s specification, the additional elements are generic computing devices (paragraphs [0044]-[0048]).  Specifically, the claimed processor, memory, display and input unit are described in a generic manner. Accordingly, in light of Applicant’s specification, the claimed terms processor, memory, display and input unit are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
The claims, listed above, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of processor, memory, display and input unit amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Additionally, taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. In other words, these claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR). They do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. Therefore, for these reasons, it appears that the claims are not patent-eligible under 35 U.S.C. § 101.



Conclusion
Claims 1-25 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715